Order entered October 5, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00131-CR

                            JEREMY DALE WILSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-80583-2017

                                           ORDER
       Appellant, who was convicted of sexual assault of a child younger than seventeen years
of age, filed his brief on October 1, 2018. In the brief, he uses the name of the victim when
quoting the record. Accordingly, we STRIKE appellant’s brief.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended
brief that identifies the victim and any other child under the age of eighteen either generically
(“victim” or “complaining witness”) or by initials only throughout the entire brief, including
sections quoted from the record.
       We DIRECT the Clerk to send copies of this order to Jeremy Rosenthal and the Collin
County District Attorney’s Office.




                                                     /s/   CRAIG STODDART
                                                           JUSTICE